On August 22, 1995, it was the Court’s decision that for the defendant’s violation of the terms and conditions of her suspended imposition of sentence and probation for the offense of Burglary a Felony, and Theft, a Felony, the same are revoked, and she *94is "sentenced to the Department of Corrections and Human Services for a term of five (5) years, to be served at the Women’s Correctional Facility in Billings."
DATED this 1st day of November, 1995.
On October 20, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Suzanne Geer, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the defendant’s sentence be amended to read as follows:
For the defendant’s violation of the terms and conditions of her suspended imposition of sentence and probation, the same are revoked, and she is hereby sentenced to the Department of Corrections and Human Services for a term of five (5) years, and upon any probation or parole she shall be subject to all of the provisions of the judgment of June 28, 1993.
Done in open Court this 20th day of October, 1995.
Hon. John Warner, Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Robert Boyd, Alternate Member.
The Sentence Review Board wishes to thank Suzanne Geer, legal intern of the Montana Defender Project for representing Ms. Newman in this matter.